Citation Nr: 1310468	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  07-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits on appeal. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2008.  A transcript of the hearing is associated with the claims file. 

The Veteran's case has been remanded multiple times, and most recently his claims file was sent to a VA neurologist for a Veterans Health Administration (VHA) opinion.  The requested opinion was returned to the Board in January 2013 and the case is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's claimed residuals of a head injury were not first manifest in service, and any head disability has not otherwise been shown to be etiologically related to service.

2.  The Veteran's claimed back disability was not first manifest in service, arthritis did not manifest within one year thereafter, and the disability has not otherwise been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112. 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  A back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in a July 2005 and March 2006 letters, issued prior to the appealed August 2006 rating decision.  In these letters, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman.  Moreover, during the November 2008 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There are accordingly no deficiencies of notification in this case, nor has the Veteran argued otherwise.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).

In this case, VA and private medical records concerning the claimed head and back disabilities have been obtained to the extent possible, and there is no indication of additional relevant treatment records concerning this disability.  Multiple attempts have been made to secure the service treatment records (STRs) showing treatment for the alleged in service motor vehicle accident (MVA) that caused the Veteran's current disabilities.  All requests were returned with a negative reply.  The Veteran was informed that these records were unavailable and requested that he submit copies of any such records that he may have.  He did not submit any of these records.  The Board finds that further attempts to secure any hospitalization records from the alleged 1983 accident are futile.  As such, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

The Veteran was also most recently afforded fully comprehensive VHA records review by a specialist to determine the etiology of his claimed head and back disabilities.  The VHA report reflects that the VA specialist reviewed the Veteran's past medical history and provided opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claims.  The Board, therefore, concludes that the VHA report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

The Veteran essentially contends that he had an in-service MVA in 1983 at which time he was hospitalized (and in a coma) for the three weeks following the accident.  He contends that his current back disability and residuals of a head injury due to this MVA warrant service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Also, certain chronic diseases, including arthritis and organic neurological disorders (e.g., migraine), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Factual Background and Analysis

The Veteran's service treatment records indicate that the Veteran was involved in a motor vehicle accident (MVA) in September 1981.  In a September 1981 service X-ray report, a VA examiner noted that a series of X-rays of the Veteran's skull and cervical spine showed no significant abnormalities.  Subsequent service treatment records contain no notation indicating treatment or diagnosis related to back or head trauma.  In a February 1984 statement, the Veteran reported that he wished to waive the performance of a service medical discharge examination report.  On this statement, the Veteran acknowledged that a physician was to review his medical records and, if that review were to indicate that an examination should be accomplished, the Veteran would be scheduled for an examination based on the results of the review.  The record indicates that no service separation examination was performed. 

It appears as though the Veteran first sought VA medical treatment in 2003, at which time he did not report any in-service 1983 MVA.  In a February 2005 VA treatment record, the Veteran had full range of motion in the back with minimal discomfort.  The nurse practitioner indicated that his back was nontender and there were no deformities.  The following month, the Veteran denied any headaches or back problems.  

In May 2005, the Veteran filed this claim, indicating that he experienced a back injury and head injury in a May 1983 automobile accident during which he was a passenger in a car that hit a tree.  

During a March 2006 VA neurology treatment note, he reported problems sleeping and daytime fatigue.  The Veteran denied any history of facial or head injuries, and never reported the alleged 1983 MVA.  In June 2006, however, it was noted that his sleep problems were possibly due to sleep apnea, but his pain medications are also contributing to his daytime sleepiness.  The treating physician indicated that the possible cause of these problems could be an old head injury or chronic narcotic use.  

In an October 2006 VA neurology note, the Veteran indicated that he has long-standing, chronic headaches after MVA and back pain.  At that time, he indicated that his back pain began following a MVA in 1983 and subsequent three-week coma.  

In a January 2007 statement, the Veteran reported that he was placed on limited duty after the accident.  Despite repeated attempts, VA was unable to either procure any police reports regarding the reported May 1983 accident or any service treatment records indicating treatment for injuries received in this accident.  The only service treatment records dated after the purported May 1983 accident are August, September, and October 1983 service treatment records, indicating treatment for an elbow disorder and a swelling of the left breast.  

At this time, the only evidence of the May 1983 accident itself consists of statements made by the Veteran and a December 2005 statement from the Veteran's brother.  In the December 2005 statement, the Veteran's brother indicated that he saw the Veteran on the night of the accident at the base hospital before he was airlifted to another medical facility.  The Veteran's brother stated that, when he saw his brother in the hall before they put his on the helicopter, he had a large cut from the bottom of his left ear to the top of his head.  The Veteran's brother stated that he could see through this cut that the Veteran's skull was split and that he could see his brother's brain.

Reviewing the post-service treatment records, in an April 2006 VA MRI examination report, the Veteran reported experiencing an injury in a car crash, resulting in bilateral extremity pain.  Upon examination, the VA examiners found bulging of the disc at L4-L5, and small central disc herniation at L5-S1.  In a January 2010 VA medical examination report, a VA examiner diagnosed tension headaches.

In the November 2010 VA medical examination report, the Veteran was afforded a VA medical examination report to determine the natures and etiologies of his claimed back and head disorders.  During the examination, the Veteran reported that he has experienced headaches with light sensitivity and nausea since the mid-2000s, and denied any head injuries prior to or after 1983.  He was diagnosed as having mild tension headaches and sleep apnea.  The Veteran further described his back problems as having their onset in 2002, and indicated that he was unable to work due to his back problems.  The examiner provided a negative nexus opinion with respect to the Veteran's claimed back disability and head injury residuals.  

As noted above, the Veteran's service treatment records contain no separation examination or treatment records regarding the purported May 1983 automobile accident.  Yet, in rendering an opinion as to the etiology of the head injury disorder, the VA examiner stated that the Veteran's head injury was less likely than not related to service, in large part, due to the lack of any noted in-service "signs of traumatic brain injury...to include upto [sic] separation in 1984."  As the Veteran did not receive a separation examination, even if the reason was voluntary, the Board finds that this opinion is insufficient.  The Board notes that the Veteran's post-service lay statements regarding the purported May 1983 automobile accident should have been considered and discussed by the VA examiner, especially in light of the lack of a service discharge examination report.

Moreover, in the November 2010 VA medical examination report, the VA examiner opined that the Veteran's lumbar spine condition was likely to be independent of, and not related to, service because there was no subjective or objective evidence of a back injury or condition in the service treatment records.  Again, the Board finds that the November 2010 VA examiner's opinion is insufficient as the VA examiner did not note the post-service lay evidence regarding the purported May 1983 automobile accident, which must be carefully considered in light of the absence of separation documentation.

In a November 2011 remand, the Board requested that the November 2010 VA examiner write an addendum clarifying his findings.  In a November 2011 addendum to the November 2010 VA medical examination report, the November 2010 VA examiner noted reviewing the medical literature and the Veteran's lay statements prior to writing the addendum, but did not refer to either of the literature or the statements in his conclusions.  Instead, in the November 2011 VA addendum, the November 2010 merely reiterated the conclusions found in the November 2010 VA medical examination report. 

Because the Board found that the November 2010 VA opinion and November 2011 addendum to be inadequate, the Veteran's claims file was sent to a VA specialist in neurosurgery for an opinion.  In reaching this VHA opinion, dated in January 2013, the specialist reviewed the claims file and the Veteran's contentions.  He opined that the Veteran's currently diagnosed back disorder less likely than not had its onset during service or is otherwise related to this claimed 1983 MVA.  In so concluding, the specialist indicated that the Veteran's diagnosis of degenerative changes of the lumbar spine, including a disc bulge at L4-5 and small herniation at L5-S1, is not usual for someone the Veteran's stated age.  In addition, the specialist opined that the Veteran's back problems are a result of aging and normal wear and tear over time.  Further, the specialist indicated that there was nothing that would make him conclude that the Veteran's current back disability is related to a car accident in service given the current, relatively benign imaging findings are overall timeline. 

Regarding the claimed head injury residuals, the specialist indicated that it is less likely than not that any head injury residuals had their onset during service or is otherwise related to his alleged in-service 1983 MVA.  In reaching this conclusion, the specialist indicated that the onset of the Veteran's complaints of headaches, fatigue, and sleep disturbance was not until 2002.  The specialist indicated that although these symptoms could be caused by a traumatic brain injury, the Veteran's symptoms are more likely related to other life stressors and not from a remote car accident or any other in-service injury given the timeline.  Finally, the specialist noted that there is no modern brain imaging showing any brain injury, and there are no hospital records from 1983 to support any of the Veteran's contentions.  

There is no question that the Veteran has a current disability of the back and complains of headaches, sleep problems, and fatigue.  Thus, the crucial inquiry before the Board is whether the Veteran's current disabilities are attributed to an event, disease, or injury incurred during active service.  For the reasons stated below, the Board finds that it is not.  

Upon complete review of the record, the Board finds that the competent and credible evidence does not show that the Veteran's current back disability or claimed residuals of head trauma were caused or worsened by his military service.  Even assuming he was in a 1983 MVA during service as described by the Veteran, the preponderance of the evidence is against a finding that the Veteran has any residual disabilities from that event.  Further, the preponderance of the evidence does not show that the Veteran was diagnosed with arthritis of the back within his first post-service year to warrant service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There is no competent and credible opinion linking the Veteran's current back disability or head injury residuals to an event, injury, or disease during service.  Most importantly, the January 2013 VHA report includes a thorough opinion finding no link between the Veteran's current back disability and alleged head injury residuals and his claimed 1983 MVA.  The specialist's main rationale for his opinion was that the level of his current back disability and complaints of headaches, fatigue, and sleep problems are more likely due to post-service events, and are not of nature that they would have had their onset in 1983.  Given this rationale and the fact that the both the Veteran's claims file and reported history were considered by the specialist, the Board finds the January 2013 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran and his brother that he experienced a severe MVA in 1983 that required him to be airlifted and he was in a coma for three weeks.  They contend this MVA ultimately resulted in his current back disability and claimed head injury residuals.  The Board finds, however, that the Veteran and his brother are not competent to so report with respect to any current back disability, nor are they competent to say that any in-service head injury caused his current complaints of headaches, fatigue, and sleep disturbance.  Although back pain and limited movement are matters that can be observed and described by a lay person, a diagnosis of arthritis is not.  Moreover, symptoms such as headaches, fatigue, and sleep problems can be observed and described by a lay person, but diagnosing them as residuals of a specific head injury cannot. 

In addition, the Board finds the statements regarding continuity of symptomatology described by the Veteran and his brother to lack credibility.  At no time during service did the Veteran report any back problems or head injury.  Moreover, it is unreasonable to think that if the Veteran underwent as severe of an accident as he contends, he would not have been requested to undergo a separation examination-despite his request not to undergo one.  Again, the evidence of record shows that the Veteran first reported having back problems in 2002, and he was treated for complaints of headaches, fatigue, and sleep problems beginning in the 2000s.  For the most part, he did not initially report any in-service injury in conjunction with his treatment.  

That having been noted, the lay contentions of the Veteran and his brother are of far less probative value than the January 2013 VA opinion.  First, although the Veteran and his brother are competent to observe the treatment the Veteran received following his alleged MVA in 1983, and the Veteran is competent to describe his pain, they are not competent to diagnose arthritis due to a back injury, nor can they identify the date of onset of such disability.  Moreover, they are not competent to attribute any current fatigue, headaches, or sleep problems to the in-service MVA or a head injury.  The finding of arthritis of the back requires x-ray evidence, and residuals of head trauma require more sophisticated testing and evaluation, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2).  Second, the January 2013 opinion is more consistent with the evidence of record, insofar as there were no complaints or treatment for back problems or head injury residuals between the 1983 MVA and his discharge in February 1984, and his treatment for the same in the 2000s.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed back disability and head injury residuals are in any way etiologically related to service.  Accordingly, the claims for service connection for these disabilities must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a back disability is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


